UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00042 Deutsche Portfolio Trust (formerly DWS Portfolio Trust) (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:01/31 Deutsche Core Plus Income Fund (formerly DWS Core Plus Income Fund) Date of fiscal year end:05/31 Deutsche Floating Rate Fund (formerly DWS Floating Rate Fund) Date of reporting period:7/1/13-6/30/14 ***** FORM N-Px REPORT ***** ICA File Number: 811-00042 Reporting Period: 07/01/2013 - 06/30/2014 DWS Portfolio Trust BDWS Floating Rate Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. FDWS Core Plus Income Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Deutsche Portfolio Trust By (Signature and Title) /s/Brian E. Binder Brian E. Binder, Chief Executive Officer and President Date8/15/14
